Citation Nr: 1207885	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  02-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals, myofascial pain syndrome of cervical spine; degenerative disc disease, postoperative diskectomy and fusion at C5-6, with left arm tingling, headaches, and left flank pain. 

2.  Entitlement to an evaluation in excess of 30 percent for mood disorder due to general medical condition with a history of mixed features, both major depressive disorder and manic-like. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to September 1975 and August 1987 to October 1990. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied increased disability ratings for the Veteran's service-connected cervical spine disability and psychiatric disability as well as TDIU. 

The case was previously before the Board in January 2004, May 2008, and March 2009, when it was remanded for additional development related to records from the Social Security Administration (SSA) and issues related to the Veteran's requests for hearings.  

The appeal has been pending since 2002.  The Veteran has been incarcerated since 2005.  This has impacted his ability to attend the requested hearings.  Records confirm that the Veteran is still incarcerated and not eligible for parole until late 2012.  After a series of notifications related to his hearing requests, his representative submitted an informal hearing presentation in March 2009 indicating that the RO did not satisfy the requirements of the Board remand but that, if the Board felt that further remand was not required the DAV's position was sufficiently represented in the Statement of the Case of the Accredited Representative submitted in April 2008. 

VA regulations provide that in situations where the appellant cannot, or does not want to appear in person, an authorized representative may present oral arguments on the appellant's behalf in the absence of the appellant.  See 38 C.F.R. § 20.700(d). The Veteran's due process rights have been protected in this case.  The Veteran was provided with the opportunity to request a hearing in a January 2009 letter from the RO but he did not indicate that he wanted a hearing.  Even if the Veteran were to participate in an informal hearing conference, the Veteran's representative has indicated that they have no new argument to present on the Veteran's behalf and that their arguments already have been sufficiently represented. The purpose of an informal hearing has been satisfied by the informal hearing presentations submitted by the Veteran's representative on his behalf in April 2008 and March 2009.  No further informal hearing presentation would assist the Veteran in this regard. 

Unfortunately, additional development is necessary, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for increased disability ratings and TDIU has been pending since 2002.  He has been incarcerated since 2005.  Review of the medical evidence of record reveals a lack of any meaningful medical evidence subsequent to approximately August 2004.  

In a June 2010 document, the Veteran asserted that he has been treated for his service-connected cervical spine and psychiatric disabilities during his prison incarceration by the Colorado Department of Corrections.  

The last Compensation and Pension examinations of the Veteran were conducted in February 2001.  In a June 2007 letter, the Veteran asserted that his service-connected disabilities had increased in severity since the last examinations.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

VA's duty to assist includes substantial efforts to obtain both an examination of the incarcerated Veteran, and the incarcerated Veteran's medical records, whether at the prison facility or elsewhere.  See VBA Fast Letter No. 11-22 (Sept. 8, 2011); see also, Wood v. Derwinski, 1 Vet.App.190 (1991)(noting incarcerated Veterans be afforded the same treatment as non-incarcerated Veterans in pursuing disability compensation claims); Bolton v. Brown, 8 Vet. App. 185 (1995) (noting that if VBA cannot arrange for an examination, it must document efforts to do so in the claims file) 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and tell him to provide the necessary release and authorization for VA to obtain complete copies of all of his medical and psychiatric treatment records from the Colorado Department of Corrections from 2005 to the present.

2.  Arrange for an examination to determine the present severity of the Veteran's current cervical spine disability.  The examination report must include a detailed account of all cervical spine pathology found to be present.  All necessary tests should be conducted and the examiner must review the results of any testing prior to completion of the report.  The examiner is to:

(a)  Conduct range of motion studies of the cervical spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.  Specifically indicate if the Veteran has pain on motion and the degree of range of motion that the onset of pain begins and ends.  

(b)  State whether the Veteran has ankylosis in the cervical spine.

(c)  Indicate if the Veteran's intervertebral disc results in any incapacitating episodes (bed rest prescribed by a physician) due to flare-ups in the thoracolumbar spine in the past 12 months, and if so, the duration of such episodes.  The examiner must identify the  records that support the report of incapacitating episodes.

(d)  Separately assess any neurological impairment as a result of the cervical spine disability, including complaints of radiculopathy and pain and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis, neuritis, or neuralgia. The examiner should identify the nerve(s) affected.

(e)  Express an opinion as to whether the Veteran's service-connected cervical spine disability alone, or in concert with his service-connected psychiatric disability, renders him unemployable.  

The examination must take into consideration any orthopedic manifestations of the cervical spine disability to include additional functional impairment due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202   (1995).  A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

3.  Arrange for a psychiatric examination to determine the nature and extent of the service-connected psychiatric disability (bi-polar disorder).  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  The examiner should describe how the symptoms of the service-connected psychiatric disorder affect the Veteran's social and industrial capacity.  The examiner should also express an opinion as to whether the Veteran's service-connected psychiatric disability alone, or in concert with the service-connected cervical spine disability renders him unemployable.  All necessary special studies or tests including psychological testing are to be accomplished.  The examiner should assign a numerical code under the Global Assessment of Functioning Scale (GAF).  It is imperative that the examiner include a definition of the numerical code assigned.  Thurber v. Brown, 5 Vet. App. 119 (1993).  The diagnosis must be in accordance with the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the examination.

4.  Ensure documentation of all efforts to conduct the scheduled examinations.  VBA Fast Letter No. 11-22 (Sept. 8, 2011)

5.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

6.  Then readjudicate the Veteran's claims for increased disability ratings and TDIU.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

